Citation Nr: 0324634	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-19 846A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1987.  Thereafter, she had periods of active and 
inactive duty in the United States Navy Reserve and the Rhode 
Island Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision from 
the Hartford, Connecticut RO that denied entitlement to 
service connection for fibromyalgia.  The veteran filed a 
notice of disagreement in March 1998.  The Providence, Rhode 
Island RO issued a statement of the case in November 1998 and 
has subsequently maintained control of the veteran's claims 
file.  The veteran filed a substantive appeal in December 
1998.  

The veteran offered testimony during a hearing before RO 
personnel in February 2000; a copy of the transcript of that 
hearing has been associated with the claims file.  

In October 2000, the Board remanded the matter to the RO for 
additional development.  The claim on appeal was certified to 
the Board in October 2002.  

In December 2002, the Board undertook additional development 
of the claim, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board subsequently received notification that no there was no 
additional evidence concerning the veteran's service.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  While the veteran is currently diagnosed with 
fibromyalgia, there is no competent medical evidence of a 
nexus between such disability and the veteran's active 
military service.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

The January 1998 rating decision, the March 1998 Statement of 
the Case, and the April 2000, December 2000 and August 2003 
Supplemental Statements of the Case, the RO advised the 
veteran and her representative of the basic laws and 
regulations governing her claim for service connection for 
fibromyalgia and the bases for the denial of the claim.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of March 
2000, October 2000 and January 2002 ) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
March 2000 and January 2002 letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has, to 
the extent possible, been accomplished.  As indicated below, 
numerous efforts to obtain the appellant's complete service 
medical records have been undertaken.  Thus, a remand if the 
case to the RO to further search for any missing service 
medical records would be futile and would serve to 
unnecessarily delay the timely adjudication of the veteran's 
claim on appeal.  The veteran was afforded a VA examination 
in December 1997.  VA and private outpatient treatment 
records have been associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be 
considered on the merits.

Background 

The veteran's enlistment examination in August 1981 did not 
include complaints or diagnosis of fibromyalgia.  A discharge 
examination conducted in November 1987 did not reveal 
complaints of or culminate in any diagnosis of a 
musculoskeletal disability, to include fibromyalgia.  

An August 1995 VA treatment record noted that the veteran was 
involved in an automobile accident one week ago.  She was 
suffering from pain in the left side of her neck and shoulder 
down to the hip.  She was assessed with a cervical strain and 
fibromylalgia.  

During a March 1997 evaluation by Christopher Quinn, M.D., 
the veteran reported suffering from stress and fatigue while 
undergoing military training in Hawaii in 1984.  She was 
noted to have borderline hypoglycemia.  No specific treatment 
was recommended.  A year later, she reportedly, developed 
muscle aches of the neck and low back, upper gluteal area.  
Gradually, the muscle aches progressed to the medial elbow 
and knee regions.  Over the following years, she reported 
that she was involved in several car accidents, including one 
in 1992 wherein her car rolled over.  She reported 
multiregional muscle pain, difficulty sleeping, fatigue and 
cognitive slowness over the past few years.  She reported 
that she was diagnosed with fibromylagia one and a half years 
ago.  The current diagnosis was fibromyalgia.  

During a July 1997 enlistment examination for the National 
Guard, the veteran reported that she suffered from 
fibromyalgia since 1984.  A physical examination did not 
reveal any musculoskeletal defects or diagnosis of 
fibromyalgia.  

An August 1997 letter from chiropractor, David S. Brown, D.C. 
indicates that he treated the veteran for "symptoms of 
fibromyalgia" from September 29, 1989 to November 15, 1991.  
The symptoms included neck, middle and lower back pain.  

A statement submitted by a service comrade in November 1997 
indicated that the veteran developed severe fatigue in 1985 
following a rigorous flying schedule.  She reported that the 
veteran sought medical treatment for her complaints but was 
told that it was all in her head.  The service comrade 
believed that the veteran's fatigue was not due to a 
psychiatric disorder.  

During a December 1997 VA examination, the veteran reported 
that she first suffered from weakness and fatigue following 
arduous flying schedule in 1985.  She purportedly underwent 
testing at that time and was diagnosed with borderline 
hypoglycemia.  She reported that after leaving the military 
in 1987 she was treated by several chiropractors for muscle 
and joint pain.  The pertinent diagnoses, following a 
physical examination were arthralgias and myalgias, by 
history.  A psychiatric examination resulted in a diagnosis 
of depression.  

A request to the National Personnel Records Center (NPRC) in 
December 1998 produced no additional service medical records.  

The RO denied service connection for fibromyalgia by rating 
decision in January 1998.  On her substantive appeal, the 
veteran reported that the car accident in 1992 occurred while 
she was serving on active duty.  

A follow-up request to the NPRC in May 1999 produced no 
additional service medical records.  

During a hearing before RO personnel in February 2000, the 
veteran testified that she first suffered from stress and 
tiredness in 1984 as a result of a demanding work schedule.  
She said that she sought treatment on one occasion but was 
told that it was all in her head.  She reported that she 
received no medical treatment between 1987 and 1989.  

Private medical treatment records from Keith Rafal, M.D. from 
February 2000 to April 2001 show continuing treatment for 
fibromyalgia.  A medical history in February 2000 noted that 
the veteran was first diagnosed with fibromyalgia in 1995.  

In a March 2000 letter, the veteran indicated that she had 
attempted without success to obtain medical records from the 
Naval Hospital in Newport, Rhode Island and the Hospital at 
the Rhode Island Air National Guard  

VA outpatient treatment records dated from August 1997 to 
August 2000 show treatment for fibromyalgia.  

Contact with the Quonset Air National Guard Base in December 
2000 produced no additional medical records.  

Contact with the Rhode Island Air National Guard in February 
2001 revealed no "profiles" in her medical record that 
would restrict her duty.  

Contact with the Air Reserve Personnel Center in May 2002 
produced no additional service medical records.  

The Board's contact with the Naval Reserve Readiness Center 
in April 2003 produced no additional service medical records.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic condition, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran alleges that her fibromyalgia is 
due to active duty service, particularly service in Hawaii in 
1984 or 1985.  In essence, she contends that she developed 
symptoms of stress and fatigue following a rigorous work 
schedule.  As a result, she alleges that the symptoms of 
stress and fatigue developed into fibromyalgia.  The Board 
acknowledges the veteran's contentions.  However, available 
service medical records do not show complaints or treatment 
for fatigue related symptoms during her active duty military 
service.  Despite numerous efforts by the RO, her complete 
service medical records are not of record.  The Board notes, 
however, that veteran testified that in 1984 or 1985 she 
sought medical treatment for her complaints of fatigue and 
tiredness on just one occasion, and was apparently told that 
it was all in her head.  Thus, even if the Board were to 
accept her assertions as credible, in the absence of 
documentary evidence to that effect, the record would still 
present no basis for a grant of service connection in this 
case, in the absence of competent evidence to establish that 
the veteran, in fact, suffered from fibromylagia in service.  
Significantly, the report of discharge examination, which is 
of record, does not reveal complaints, findings, or diagnosis 
of fibromyalgia.  Thus, the Board is unable to conclude that 
a chronic condition was shown in service.

On the contrary, the record reflects that the first evidence 
showing treatment for fibromyalgia was not until several 
years after service.  A chiropractor treated the veteran for 
"symptoms of fibromyalgia" in 1989.  VA treatment record 
first noted a diagnosis of fibromyalgia in 1995, following an 
automobile accident.  This evidence clearly establishes 
current fibromyalgia.  Significantly, however, the record 
includes no written opinion from a medical professional 
linking her current condition to her military service, and 
the veteran has neither presented nor alluded to the 
existence of any such evidence.  In short, there is no 
competent evidence to support the claim.  

The Board has considered statements by the veteran to the 
effect that there is a medical relationship between her 
fibromyalgia and stress and fatigue that she claims she 
experienced during military service.  However, as a layperson 
without the appropriate medical training and expertise, she 
simply is not competent to provide probative (persuasive) 
evidence on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence neither 
supports nor is in relative equipoise on the question of 
whether a medical nexus between current fibromylagia and 
active military service exists, as asserted, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990). 

ORDER

Service connection for fibromyalgia is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

